MEMORANDUM **
Rosario Vasquez-Cisneros appeals her 77-month sentence imposed following her guilty-plea conviction for attempted entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Vasquez-Cisneros contends that the district court procedurally erred at sentencing by failing to adequately state the reasons for the sentence, failing to consider all the factors contained in 18 U.S.C. § 3553(a), giving undue weight to the Sentencing Guidelines, and presuming that a sentence within the Guidelines range would be appropriate. We conclude that there was no procedural error. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
Vasquez-Cisneros’s motion for submission of additional excerpts of record is granted. The Clerk shall file the DVDs received on November 13, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.